United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, LAKELAND
DISTRICT-PALATINE OFFICE, Palatine, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-94
Issued: July 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant, through her attorney, filed a timely appeal from the
July 15, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) finding
an overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$12,659.40 overpayment of compensation; (2) whether it properly denied waiver of recovery of
the overpayment; and (3) whether OWCP properly denied appellant’s request for a hearing.
1
2

5 U.S.C. §§ 8101-8193.

Appellant also filed a timely appeal of the September 8, 2011 nonmerit decision of OWCP which denied her
request for a hearing.

FACTUAL HISTORY
OWCP accepted that on March 11, 2004 appellant, then a 51-year-old expediter,
sustained a lumbar sprain, lumbar spinal stenosis and displacement of a lumbar intervertebral
disc without myelopathy due to stacking mail above her head at work. It also accepted two right
arm conditions under separate claim files. OWCP accepted that appellant sustained a traumatic
aggravation of preexisting right elbow epicondylitis on June 1, 2008 and that, prior to
September 2009, she sustained an occupational disease in the form of right shoulder bursitis.
On May 17, 2010 appellant filed a claim for a schedule award due to her work injuries.
In an October 19, 2010 decision, OWCP granted appellant a schedule award for a four
percent permanent impairment of her right leg, a four percent permanent impairment of her left
leg and a five percent permanent impairment of her right arm.
In a March 8, 2011 decision, OWCP’s hearing representative determined that OWCP
properly found that appellant had a four percent permanent impairment of her right leg, a four
percent permanent impairment of her left leg and a five percent permanent impairment of her
right arm. The hearing representative indicated that appellant should not have received a
schedule award relating to her right arm in connection with the present claim -- a claim which
only concerned her March 17, 2004 back injury and its effect on her legs. The case was
remanded to OWCP for issuance of a de novo decision clarifying that appellant’s schedule award
for a five percent permanent impairment of her right arm should have been paid under the claim
files concerning her right arm injuries. The hearing representative stated, “If deemed
appropriate, [OWCP] could also consider making a determination on if [sic] the claimant was
overpaid in the instant claim.”3
In a June 8, 2011 letter, OWCP advised appellant of its preliminary determination that
she received a $12,659.40 overpayment of compensation. It indicated that $12,659.40 was the
amount she received for the schedule award granted on March 8, 2011 for a five percent
permanent impairment of her right arm. Regarding the manner in which the overpayment was
created, OWCP stated that appellant was “only entitled to a schedule award for impairment to the
bilateral lower extremities under case ... as this case has been accepted for injuries that affect
only the bilateral lower extremities. Impairment to the right upper extremity should be paid
under cases(s) that are accepted for injuries to the right upper extremity.”
OWCP also made a preliminary determination that appellant was not at fault in the
creation of the overpayment. It advised her that she could submit evidence challenging the fact
or amount of the overpayment and that she could request waiver of the overpayment. OWCP
informed appellant that she could submit additional evidence in writing or at prerecoupment
hearing, but that a prerecoupment hearing must be requested within 30 days of the date of the
written notice of overpayment. It requested that she complete and return an enclosed financial
information questionnaire within 30 days even if she was not requesting waiver of the
overpayment.
3

It does not appear that another decision regarding appellant’s entitlement to schedule award compensation was
issued.

2

In a July 15, 2011 decision, OWCP finalized its preliminary determinations that appellant
received a $12,659.40 overpayment of compensation and that she was not at fault in the creation
of the overpayment. It found that the overpayment was not subject to waiver of recovery
because she did not respond to its June 8, 2011 letter or otherwise submit evidence showing that
waiver of recovery was warranted. OWCP did not provide any further explanation of how the
$12,659.40 overpayment was created.
In a letter faxed to OWCP on August 1, 2011, appellant’s authorized counsel indicated
that appellant was requesting reconsideration of the July 15, 2011 overpayment decision and
noted that she wished to participate in a telephone hearing regarding the overpayment matter.
In a September 8, 2011 decision, OWCP denied appellant’s request for a hearing in
connection with the overpayment matter. It indicated that the hearing request was not made
within 30 days of the June 8, 2011 preliminary overpayment determination and stated that final
overpayment decisions were not subject to the hearing provision of 5 U.S.C. § 8124(b).
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.4 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”5 Section 8116(a) of FECA
provides that while an employee is receiving compensation or if he has been paid a lump sum in
commutation of installment payments until the expiration of the period during which the
installment payments would have continued, the employee may not receive salary, pay or
remuneration of any type from the United States, except in limited specified instances.6
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. The American Medical
Association, Guides to the Evaluation of Permanent Impairment has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.9

4

5 U.S.C. § 8102(a).

5

Id. at § 8129(a).

6

Id. at § 8116(a).

7

Id. at § 8107.

8

20 C.F.R. § 10.404 (1999).

9

Id. The effective date of the sixth edition of the A.M.A., Guides is May 1, 2009. FECA Bulletin No. 09-03
(issued March 15, 2009).

3

ANALYSIS
The Board finds that OWCP did not establish that appellant received a $12,659.40
overpayment of compensation. Regarding the manner in which the overpayment was created,
OWCP stated that appellant was “only entitled to a schedule award for impairment to the
bilateral lower extremities under case ... as this case has been accepted for injuries that affect
only the bilateral lower extremities.” It further asserted that impairment to the right arm should
be paid under cases that are accepted for injuries to the right arm.10
The Board finds, however, that OWCP has not established that appellant was not entitled
to receive the $12,659.40 she received for the schedule award granted on October 19, 2010 for a
five percent permanent impairment of her right arm, nor has it claimed or shown that she
received a double recovery in the form of another schedule award for at least the same degree of
impairment of her right. OWCP did not present any evidence that appellant had already received
compensation for the five percent permanent impairment of her right arm. In addition, it did not
challenge the validity of her entitlement to receive schedule award compensation in the amount
of $12,659.40 for the five percent permanent impairment of her right arm.11 OWCP did not
attempt to explain that the medical evidence established that appellant was not entitled to such
compensation. The mere fact that it felt that the schedule award should have been granted under
one or both of appellant’s two claims files for a right arm condition, rather than under her claim
file for a back injury, would not show that she was not entitled to the $12,659.40 she received
under the October 19, 2010 schedule award for a five percent permanent impairment of her right
arm. For these reasons, OWCP has not shown that appellant received a $12,659.40 overpayment
of compensation.12
CONCLUSION
The Board finds that OWCP improperly determined that appellant received a $12,659.40
overpayment of compensation.

10

OWCP accepted that on March 17, 2004 appellant sustained a lumbar sprain, lumbar spinal stenosis and
displacement of a lumbar intervertebral disc without myelopathy. It also accepted two right arm conditions under
separate claim files. OWCP accepted that appellant sustained a traumatic aggravation of preexisting right elbow
epicondylitis on June 1, 2008 and that, prior to September 2009, she sustained an occupational disease in the form of
right shoulder bursitis.
11

The record does not contain any decision indicating that appellant was not entitled to receive a schedule award
for a five percent permanent impairment of her right arm.
12

Given the Board’s finding that OWCP improperly determined that appellant received a $12,659.40
overpayment of compensation, it is not necessary to consider whether OWCP properly denied waiver of recovery of
the overpayment or the denial of her hearing request.

4

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2011 merit decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 9, 2012
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

